Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 17, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed November 17, 2021 are accepted.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3: To provide clearer antecedent basis for claim terms, in line 2 of the claim, the term “said antenna” should be replaced with “said two sub antennas.”
Claim 3: For grammatical reasons, in line 4 of the claim, the term “said two sub antenna” should be replaced with “said two sub antennas.”
Appropriate correction is required.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lalezari (U.S. Publication No. 2012/0188137).
Lalezari, in figure 6, discloses:
Claim 1: An antenna comprising: two sub antennas (10, 30), each sub antenna comprising at least one radiating element (fig. 6), said two sub antennas comprising an inner sub (30) antenna and an outer sub antenna (10), signal feed circuitry (370 and feed network of dipole array 30 as shown in figure 6) configured to supply a first signal to said inner sub antenna and to supply a second signal to said outer sub antenna, wherein said at least one radiating element of said outer sub antenna comprises at least one flexible radiating patch (210) mounted on a flexible material (310, para. [0046]) arranged to wrap at least partially around at least a portion of said inner sub antenna (fig. 6); said antenna having a longitudinal axis (vertical axis shown in fig. 6)  configured to run along a length of said antenna, said outer sub antenna configured to wrap at least partially around said longitudinal axis; and wherein an input port to said signal feed circuitry of one sub antenna is at a different longitudinal end of said antenna to an input port to said signal feed circuitry of the other of said two sub antennas (Since antenna system 10 is positioned higher than dipole array 30 as shown in fig. 6, the Examiner broadly interprets an input port to said signal feed circuitry of one sub antenna to be at a different longitudinal end of said antenna to an input port to said signal feed circuitry of the other of said two sub antennas).

Claim 10: wherein each sub antenna comprises a plurality of radiating elements arranged subsequent to each other along a longitudinal axis (fig. 6).
Claim 11: wherein said two sub antennas are arranged such that said plurality of radiating elements of said two sub antennas are offset along said longitudinal axis with respect to each other (fig. 6).
Claim 12: wherein said antenna comprises a dual band antenna and said radiating elements of said each of said two sub antennas are operable to radiate in a different one of said dual bands (para. [0055]).
Claim 14: wherein said antenna comprises a quasi-omni directional antenna configured to radiate in all directions in one plane (para. [0055]; see also fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lalezari in view of Tillery et al. (U.S. Publication No. 2004/0150561).
Claim 7: Lalezari fails to disclose wherein said at least one radiating element of said inner sub antenna comprises at least one flexible radiating patch mounted on a flexible material, said flexible material being arranged such that an outer perimeter of a cross section of said inner sub antenna comprises a curved surface. However, Tillery, in figure 17, discloses forming a flexible radiating patch (24) mounted on a flexible material (para. . 

Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive.
On page 8, lines 10-12 of the Remarks, Applicant contends that “there is no mention in the disclosure of Lalezari that the upper coneless radiator 210 is a flexible cylindrical patch or that the balun board is a flexible material.” The Examiner respectfully disagrees with Applicant. 
In response, paragraph [0046] of Lalezari refers to board 310 as a rolled balun board which implies that it is wrapped and flexible.  Accordingly, since the radiators 210 are disposed on rolled balun board 310 they, too, are flexible.  Lalezari thus discloses “wherein said at least one radiating element of said outer sub antenna comprises at least one flexible radiating patch mounted on a flexible material arranged to wrap at least partially around at least a portion of said inner sub antenna,” as recited by independent claim 1.
 
Allowable Subject Matter
Claims 3-6, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Robert Karacsony/          Primary Examiner, Art Unit 2845